                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Jeff Benson Beaubrun
                                         Case No. 20-cv-312-PB
     v.                                  Opinion No. 2020 DNH 033

Chad Wolf,
Acting Secretary, U.S. Department of Homeland Security;

Marcos Charles,
Acting Boston Field Office Director, Immigration and Customs
Enforcement, Enforcement and Removal Operations; and

Christopher Brackett,
Superintendent, Strafford County Department of Corrections


                             O R D E R

     Before me is Jeff Benson Beaubrun’s petition for a writ of

habeas corpus under 28 U.S.C. § 2241 (Doc. No. 1), which

petitioner filed while in the custody of Immigration and Customs

Enforcement (“ICE”) at the Strafford County Department of

Corrections (“SCDC”).   The petition is before me to determine

whether it is facially valid and may proceed.   See Rule 4 of the

Rules Governing Section 2254 Cases (“Section 2254 Rules”); see

also Section 2254 Rule 1(b) (authorizing court to apply Section

2254 Rules to Section 2241 petitions); LR 4.3(d)(4).

     The petition includes facially valid claims that warrant

service.   Service upon Wolf and Charles shall be effected by the

clerk’s delivery of the Petition and this Order to the United

States Attorney for the District of New Hampshire, and by
sending the same documents by certified mail to the ICE Boston

Field Office, 1000 District Ave., Burlington MA 01803; and to

the United States Attorney General and the Homeland Security

Acting Secretary in Washington, DC.      Service upon the SCDC

Superintendent shall be effected by providing the same documents

to the U.S. Marshals Service for service upon Brackett, pursuant

to Fed. R. Civ. P. 4(j)(2).

      The court’s March 5, 2020 Order schedules an expedited

status conference for March 6, 2020; specifies March 12, 2020 as

the federal respondents’ deadline for responding to the

petition; defers the SCDC Superintendent’s duty to respond until

further order; and prohibits respondents from transferring

petitioner to another facility outside of this court’s

jurisdiction pending further order.      That Order remains in full

effect.   In addition, going forward, respondents shall provide

this court with at least 48 hours’ advance notice of any

scheduled removal or transfer of Petitioner out of this court’s

jurisdiction.

      SO ORDERED.

                                        /s/ Paul J. Barbadoro
                                        Paul J. Barbadoro
                                        United States District Judge

March 6, 2020

cc:   Gilles R. Bissonnette, Esq.
      SangYeob Kim, Esq.
      Robert J. Rabuck, Esq.



                                    2
